400 F.3d 690
Almaz Sayoum ABEBE; Sisay Mengistu, Petitioners,v.Alberto GONZALES,* Attorney General, Respondent.
No. 02-72390.
United States Court of Appeals, Ninth Circuit.
Filed March 3, 2005.

Philip Hornik, Law Office Of Philip Hornik, Portland, OR, for Petitioners.
Regional Counsel, Western Region Immigration & Naturalization Service, Laguna Niguel, CA, David V. Bernal, Attorney, Colette J. Winston, U.S. Department of Justice, Washington, DC, for Respondent.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


*
 Alberto Gonzales is substituted for his predecessor, John Ashcroft, as Attorney General of the United States, pursuant to Fed. R.App. P. 43(c)(2)